                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



STEVEN PERINI,                                                 Case No. 3:l 7-CV-00005-JR
                                                                                  ORDER
              Plaintiff,

       V.

JOHN ZAGYVA, et al,

              Defendants.

AIKEN, District Judge:

       Magistrate Judge Jolie Russo issued her Findings and Recommendation ("F&R") (doc.

69) in the above-captioned action on August 7, 2018, recommending that defendants' Motion for

Summmy Judgment (doc. 59) be granted and this case be dismissed. The matter is now before

me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

II I

II I

II I

1 ~ OPINION AND ORDER
       No objections have been timely filed. 1 Although this relieves me of my obligation to

perf01m a de novo review, I retain the obligation to "make an informed, final decision." Britt v.

Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane).              The

Magistrates Act does not specify a standard of review in cases where no objections are filed.

Ray v. Astrue, 2012 WL 1598239, *l (D. Or. May 7, 2012). Following the recommendation of

the Rules Advisory Committee, I review the F&R for "clear e1Tor on the face of the record[.]"

Fed. R. Civ. P. 72 advisory committee's note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6

(2002) (stating that, "[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of' a federal rule). Having reviewed

the F &R and record in this case, I find no clear e1Tor in Judge Russo's opinion.

       Thus, I ADOPT Magistrate Judge Russo's F&R (doc. 69) in its entirety. Defendants'

Motion for Summary Judgment (doc. 59) is GRANTED. Accordingly, this case is DISMISSED.

       IT IS SO ORDERED.

       DATED this 212t;;'of October 2018.




                                         ANN AIKEN
                                   United States District Judge

       1
          Magistrate Judge Russo previously granted plaintiff a thirty-day extension during which
to file objections to the F&R. (doc.73) Notice of the F&R and the Order granting an extension
of time were both returned to the Court through the U.S. Postal Service as "undeliverable." This
Comi has delayed in ruling on the F &R to give plaintiff an oppo1iunity to keep the Comi
apprised of his whereabouts and file objections to the F&R. More than sixty days have passed
since Magistrate Judge Russo ordered an extension on the deadline for objections to her F&R.
Plaintiff has neither filed any objections or given the Court notice of his current address.
2 - OPINION AND ORDER
